     Case 19-08108   Doc 1   Filed 12/05/19   Entered 12/05/19 19:17:43   Desc Main
                                Document      Page 1 of 8




                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF ILLINOIS


In re:
I80 Equipment, LLC                                 Case No. 17-81749
                                                   Chapter 7
      Debtor(s).


Jeana K. Reinbold, solely as Chapter 7             AP. No.
Trustee of the Estate of I80 Equipment,
LLC
      Plaintiff,

v.
Lowe's Companies, Inc.
      Defendant.

                                      COMPLAINT

      Jeana K. Reinbold, solely as Chapter 7 Trustee of the Estate of I80 Equipment,

LLC ("Plaintiff") for her Complaint against Lowe's Companies, Inc. ("Defendant"),

states as follows:

                             JURISDICTION AND VENUE

      1.   This adversary proceeding arises under the above-captioned chapter 7

case, currently pending in this district.

      2.   The court has jurisdiction over this adversary pursuant to 28 U.S.C. §§

1334, 151, 157(a) and (b)(2)(H). The Plaintiff consents to entry of final orders or

judgment by this Court.

      3.   Venue is proper in this jurisdiction pursuant to 28 U.S.C. §1409(a).
    Case 19-08108     Doc 1   Filed 12/05/19   Entered 12/05/19 19:17:43   Desc Main
                                 Document      Page 2 of 8


                                        PARTIES

      4.     The Plaintiff is the duly appointed chapter 7 trustee in the above

referenced chapter 7 case.

      5.     Defendant is a North Carolina corporation with its principal place of

business at 1000 Lowe's Blvd., Mooresville, NC 28117-8520.

                                      COMMON FACTS

      6.     I80 Equipment, LLC (“Debtor”) filed a Chapter 7 bankruptcy petition

herein on December 6, 2017. Plaintiff was appointed chapter 7 trustee of the case on

said date.

      7. Debtor was an Illinois limited liability company formed June 14, 2007 with

its principal office at 120 Walnut Lane, Colona, IL 61241. Debtor was involuntary

dissolved on December 14, 2018.

      8. At all times relevant herein, Erik P. Jones ("Jones") (a) was the sole member

of Debtor; (b) owned 100% of the membership interests in Debtor; and (c) was the

sole manager of Debtor.

      9. Prior to filing bankruptcy, the Debtor operated a commercial business

whereby it purchased and refurbished bucket trucks for resale.

      10. Jones Lease Properties, LLC ("Jones Lease") is an Illinois limited liability

company formed January 21, 2004 with its principal office at 496 Briargate Dr.,

Colona, IL 61241.

      11. Jones Lease operates a rental/management company providing single-

family and multi-family rental options in the Quad Cities area.



                                               2
    Case 19-08108    Doc 1   Filed 12/05/19   Entered 12/05/19 19:17:43   Desc Main
                                Document      Page 3 of 8


      12. At all times relevant herein, Jones (a) was the sole member of Jones Lease;

(b) owned 100% of the membership interests in Jones Lease; and (c) was the sole

manager of Jones Lease.

      13. J.P. Rentals, LLC ("JP Rentals") is an Illinois limited liability company

formed March 13, 2008 with its principal office at 20490 E. 550th St., Colona, IL

61241.

      14. JP Rentals was formed to offer rental options in larger commercial multi-

unit properties.

      15. At all times relevant herein, Jones (a) was the sole member of JP Rentals;

(b) owned 100% of the membership interests in JP Rentals; and (c) was the sole

manager of JP Rentals.

      16. Jones Holdings, LLC ("Jones Holdings") is an Illinois limited liability

company formed October 22, 2008 with its principal office at 120 Walnut Lane,

Colona, IL 61241.

      17. At all times relevant herein, Jones (a) was the sole member of Jones

Holdings; (b) owned 100% of the membership interests in Jones Holdings; and (c) was

the sole manager of Jones Holdings.

      18. Pyramid Systems, L.L.C. ("Pyramid Systems") was an Iowa limited liability

company formed July 11, 2017 with its principal office at 20490 E. 550th St., P.O.

Box 134, Colona, IL 61241. Pyramid Systems was administratively dissolved on

August 9, 2019.

      19. At all times relevant herein, Jones (a) was the sole member of Pyramid



                                              3
       Case 19-08108   Doc 1   Filed 12/05/19   Entered 12/05/19 19:17:43   Desc Main
                                  Document      Page 4 of 8


Systems; (b) owned 100% of the membership interests in Pyramid Systems; and (c)

was the sole manager of Pyramid Systems.

        20. Within two (2) years of bankruptcy, Debtor transferred $43,120.84 of its

funds to or for the benefit of Defendant by credit card ("Fraudulent Transfers"). The

dates and amounts of said transfers are set forth on attached Exhibits "A" through

"D".

        21. Upon information and belief, the Fraudulent Transfers were made in

return for value provided to Jones, Jones Lease, JP Rentals, Jones Holdings and/or

Pyramid Systems, not to the Debtor.

        22. Any obligations incurred within two (2) years of bankruptcy by the Debtor

to Defendant were for the benefit of Jones, Jones Lease, JP Rentals, Jones Holdings,

Pyramid Systems and/or other individuals or non-Debtor entities ("Fraudulent

Obligations"), not the Debtor.

                                       COUNT I
                        (11 U.S.C. § 548(a)(1)(A) – Actual Fraud)

        23. The Trustee repeats and realleges averments 1 through 22 of her

Complaint as if set forth fully herein.

        24. This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a)(1) and

551.

        25. Upon information and belief, Debtor made the Fraudulent Transfers with

actual intent to hinder, delay or defraud any entity to which Debtor was or became,

on or after the date that such transfer was made, indebted, as demonstrated by,




                                                4
    Case 19-08108    Doc 1   Filed 12/05/19   Entered 12/05/19 19:17:43   Desc Main
                                Document      Page 5 of 8


including but not limited to, the following facts which constitute badges of fraud:

            (a)   There was a close relationship between the entities for whose

      benefit the Fraudulent Transfers were made and the Debtor, as Jones was the

      sole member of all entities, and all entities were controlled and directed by

      Jones.

            (b)   The consideration received by the Debtor for the Fraudulent

      Transfers was inadequate, as the Fraudulent Transfers were wholly made for

      the benefit of Jones and his other entities, and not the Debtor.

            (c)   The Debtor was insolvent or became insolvent shortly after the

      Fraudulent Transfers were made or the Fraudulent Obligations were incurred.

            (d)   Jones retained indirect control over all the properties into which

      materials purchased from the Defendant were incorporated after the

      Fraudulent Transfers, as such properties were owned by Jones Lease and JP

      Rentals which Jones controlled.

            (e)   Jones’ pattern of recklessly using the Debtor’s funds to purchase

      non-Debtor and luxury items for his other entities and his own personal use

      after the Debtor had incurred substantial debt.

            (f)   In making the Fraudulent Transfers to or for the benefit of his

      other entities, Jones engaged in conscious misbehavior and recklessness. No

      legitimate business purpose of the Debtor was served by making any of the

      Fraudulent Transfers. The only purpose of said transfers were to further the

      real estate business of Jones' other entities.



                                              5
       Case 19-08108   Doc 1   Filed 12/05/19   Entered 12/05/19 19:17:43   Desc Main
                                  Document      Page 6 of 8


              (g)    The Fraudulent Transfers to Jones Lease and JP Rentals were

        concealed, as they were recorded in the Debtor's books, not as gifts, but as

        accounts receivable. Said entities had no obligation to repay the Fraudulent

        Transfers to the Debtor.

(collectively, “Badges of Fraud”).

        26. Upon information and belief, the Fraudulent Obligations were incurred

with actual intent to hinder, delay or defraud any entity to which Debtor was or

became, on or after the date that such transfer was made, indebted, as demonstrated

by, including but not limited to, the above Badges of Fraud.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the Fraudulent Obligations;

        (b) avoid the said Fraudulent Transfers in the amount of $43,120.84;

        (c) enter judgment in favor of Plaintiff and against Defendant for $43,120.84

plus court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.

                                        COUNT II
                       (11 U.S.C. §548(a)(1)(B)-Constructive Fraud)

        27. Plaintiff repeats and realleges averments 1-22 as if set forth fully herein.

        28. This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and

551.

        29.   Upon information and belief, Debtor received less than a reasonably




                                                6
    Case 19-08108    Doc 1   Filed 12/05/19   Entered 12/05/19 19:17:43   Desc Main
                                Document      Page 7 of 8


equivalent value in exchange for the Fraudulent Transfers and the Fraudulent

Obligations and (1) was insolvent on the dates that such transfers were made and

such obligations were incurred, or became insolvent as a result of such transfers and

such obligations; (2) was engaged in business or a transaction, or was about to

engage in business or a transaction, for which any property remaining with Debtor

was an unreasonably small capital; or (3) intended to incur, or believed that Debtor

would incur, debts that would be beyond Debtor's ability to pay as such debts

matured.

      WHEREFORE, Plaintiff prays that this Court:

      (a) avoid the Fraudulent Obligations;

      (b) avoid the said Fraudulent Transfers in the amount of $43,120.84;

      (c) enter judgment in favor of Plaintiff and against Defendant for $43,120.84

plus court costs and prejudgment interest;

      (d) preserve said transfers for the benefit of this Estate; and

      (e) grant Plaintiff such other relief as is just and equitable.

                                              Jeana K. Reinbold, solely as Chapter 7
                                              Trustee of the Estate of I80 Equipment,
                                              LLC

                                              By: /s/ Andrew W. Covey
                                              One of her attorneys
                                              Andrew W. Covey #06183817
                                              416 Main Street, Suite 700
                                              Commerce Bank Building
                                              Peoria, IL 61602
                                              Tel: 309-674-8125
                                              Email: acovey1@hotmail.com




                                              7
Case 19-08108   Doc 1   Filed 12/05/19   Entered 12/05/19 19:17:43   Desc Main
                           Document      Page 8 of 8


                                         By:/s/ Jeana K. Reinbold
                                         One of her attorneys
                                         Jeana K. Reinbold #6272531
                                         1100 S. 5th Street
                                         P.O. Box 7315
                                         Springfield, IL 62791-7315
                                         Tel: 217-241-5629
                                         Email: jeana@jeanareinboldlaw.com




                                         8
